Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00171-CV

                                    James HERNANDEZ,
                                          Appellant

                                               v.

                          R. A. OSBORNE ENTERPRISES, LLC,
                                      Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-19771
                      The Honorable Richard E. Price, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, Appellant’s motion to dismiss this
appeal is GRANTED, and the appeal is DISMISSED. It is ORDERED that costs of the appeal are
taxed against the parties who incurred them.

       SIGNED August 21, 2013.


                                                    ______________________________
                                                    Patricia O. Alvarez, Justice